Citation Nr: 0505806	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-16 080A	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cough, claimed as 
secondary to exposure to asbestos.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine with disc 
bulges at L5-S1, and L4-L5, currently rated as 60 percent 
disabling.

3.  Entitlement to an increased disability rating for the 
residuals of post-operative uvulopalatopharyngoplasty, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for the residuals of fractured ribs, left side.

5.  Increased disability rating for service-connected 
deviated nasal septum, currently rated as 10 percent 
disabling.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in April 2000, at which time the case was remanded to 
the RO for the purpose fulfilling the veteran's request for a 
hearing before a Veterans Law Judge at the Los Angeles 
Regional Office. 

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



REMAND

Upon review of the claims file, the Board finds that 
additional procedural development is warranted.  

The record reveals that the veteran had a hearing before the 
undersigned Veterans Law Judge on May 15, 2003.  However, a 
letter from the Board dated in September 2004 informed the 
veteran that the transcript of the hearing could not be 
located.  In response to this letter, the veteran indicated 
that he wanted to attend another hearing before a Veterans 
Law Judge at the Los Angeles RO.  

The Board also notes that in January 2003, the veteran 
submitted a letter to the RO expressing disagreement with a 
January 2003 RO decision, which, in pertinent part, increased 
the veteran's disability rating for service-connected 
deviated nasal septum to 10 percent disabling.  The RO, 
however, has not produced the statement of the case on this 
issue as is required by 38 C.F.R. § 19.26 (2004).  While the 
RO issued a March 2003 letter in response to the veteran's 
January 2003 letter, indicating that the veteran had to file 
a notice of disagreement, the Board finds the veteran's 
January 2003 letter is sufficient to meet the requirements of 
a notice of disagreement pursuant to 38 C.F.R. § 20.201 
(2004).  While the Board may not exercise jurisdiction on 
claims in the absence of a properly perfected appeal, the 
issue of entitlement to an increased disability rating for 
service-connected deviated nasal septum, currently rated as 
10 percent disabling, must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Although the Board has in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  In consideration of the fact that the 
Veteran's May 2003 hearing transcript 
cannot be located, the RO should take 
appropriate action to schedule the 
veteran for a hearing before a Veterans 
Law Judge at the Los Angeles RO. 

2.  In regard to the veteran's claim of 
entitlement to an increased disability 
rating for service-connected deviated 
nasal septum, currently rated as 10 
percent disabling, the veteran should be 
issued a statement of the case.  If, and 
only if, the veteran files a substantive 
appeal in a timely manner to these 
issues, should such issues be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




